Order filed, June 30, 2015.




                                        In The

                     Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-15-00381-CV
                                    ____________

                            LEON KAPLAN, Appellant

                                          V.

                    THE CITY OF SUGAR LAND, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCV-200051


                                       ORDER

      The reporter’s record in this case was due June 17, 2015. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order the official court reporter to file the record in this appeal within 30
days of the date of this order.

                                    PER CURIAM